UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8012



THOMAS WAYNE GRIGGS,

                                              Plaintiff - Appellant,

          versus


LLOYD L. WATERS; COMMISSIONER OF CORRECTIONS;
ATTORNEY GENERAL FOR THE STATE OF MARYLAND;
COMMISSIONER SONDERVAN; CAPTAIN STOTTLEMYER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-01-27-AW)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Wayne Griggs, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, David Phelps Kennedy, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Wayne Griggs appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Griggs v. Waters, No. CA-01-27-AW (D. Md.

Nov. 7, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2